  Case 13-32654         Doc 74     Filed 02/11/19 Entered 02/11/19 07:56:32              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32654
         Lakeisha Watkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/15/2013.

         2) The plan was confirmed on 11/21/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/16/2015, 01/16/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,830.00.

         10) Amount of unsecured claims discharged without payment: $38,213.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-32654               Doc 74          Filed 02/11/19 Entered 02/11/19 07:56:32                     Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                       $9,317.00
          Less amount refunded to debtor                                     $7.00

NET RECEIPTS:                                                                                               $9,310.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,991.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $390.98
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,381.98

Attorney fees paid and disclosed by debtor:                               $9.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                                 Unsecured         559.00           NA              NA            0.00       0.00
AUTO CREDIT CORPORATION                    Secured           730.00          0.00          730.00        730.00      61.75
CBCS                                       Unsecured      3,980.80            NA              NA            0.00       0.00
CF MEDICAL                                 Unsecured            NA         846.11          846.11        317.72        0.00
Chase                                      Unsecured         400.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured      2,200.00       2,848.00        2,848.00      1,069.44        0.00
CITY OF CHICAGO EMS                        Unsecured         934.00           NA              NA            0.00       0.00
Convergent Outsourcing (Original Credito   Unsecured         200.00           NA              NA            0.00       0.00
Credit Protection Asso (Original Credito   Unsecured         274.00           NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION                     Unsecured         519.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L                     Unsecured         525.00           NA              NA            0.00       0.00
FIRST AMERICAN CASH ADVANCE                Unsecured         300.00      2,234.71        2,234.71        839.14        0.00
Globe Life                                 Unsecured          91.72           NA              NA            0.00       0.00
HOOSIER ACCOUNTS SERVICE                   Unsecured         209.00        209.95          209.95          78.84       0.00
HRRG                                       Unsecured         789.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                         Priority             NA       1,461.00        1,461.00      1,461.00        0.00
IL DEPT OF REVENUE                         Unsecured         189.20        246.10          246.10          92.42       0.00
MOMA FUNDING LLC                           Unsecured            NA         373.00          373.00        140.06        0.00
Payday Max cash                            Unsecured         480.00           NA              NA            0.00       0.00
Planet Fitness                             Unsecured         129.15           NA              NA            0.00       0.00
Plaza recovery, Inc                        Unsecured         216.52           NA              NA            0.00       0.00
PROFESSIONAL ACCOUNT MGMT                  Unsecured         328.40           NA              NA            0.00       0.00
SOCIAL SECURITY ADMIN                      Unsecured     23,675.00            NA              NA            0.00       0.00
SURETY FIN                                 Unsecured         236.00           NA              NA            0.00       0.00
TCF BANK                                   Unsecured         228.00           NA              NA            0.00       0.00
UNIVERSITY OF IL HOSPITAL                  Unsecured         174.00           NA              NA            0.00       0.00
UNIVERSITY OF ILLINOIS PHYSICIAN           Unsecured          25.00           NA              NA            0.00       0.00
US CELLULAR                                Unsecured         333.00        366.58          366.58        137.65        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-32654         Doc 74      Filed 02/11/19 Entered 02/11/19 07:56:32                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $730.00            $730.00             $61.75
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $730.00            $730.00             $61.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,461.00          $1,461.00              $0.00
 TOTAL PRIORITY:                                          $1,461.00          $1,461.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,124.45          $2,675.27              $0.00


Disbursements:

         Expenses of Administration                             $4,381.98
         Disbursements to Creditors                             $4,928.02

TOTAL DISBURSEMENTS :                                                                        $9,310.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
